CEMEX, S.A.B. de C.V. Av. Ricardo Margáin Zozaya #325 Colonia Valle del Campestre Garza García, Nuevo León México 66265 June 12, 2012 VIA FEDERAL EXPRESS AND EDGAR Mr. Rufus Decker Securities and Exchange Commission Division of Corporation Finance treet N.E., Mail Stop 4631 Washington, D.C. 20549 Re: CEMEX, S.A.B. de C.V. (File No. 001-14946) Form 20-F for the Fiscal Year Ended December 31, 2011 Dear Mr. Decker: We have received your letter of June 7, 2012, and thank you for your comments to our 2011 Annual Report on Form 20-F.Your letter requests us to inform you as to when we will provide a response to your comments.As discussed with you, we are in the process of considering your comments and preparing our response.However, given that the company's internal accountants are extremely busy closing the books for May 2012 and are also working on the company's financial statements for the quarter ended June 30, 2012, we currently expect that we will be able to provide a response by July 9, 2012.While we do not anticipate any difficulties in meeting that schedule, if for any reason we are unable to make that date, we would of course contact you in advance. If you have any questions or require additional information, please contact Adam G. Waitman at (212) 735-2896 of our U.S. counsel, Skadden, Arps, Slate, Meagher & Flom LLP, or the undersigned at (212) 317-6005. Very truly yours, /s/ Guillermo Francisco Hernández Morales Guillermo Francisco Hernández Morales Attorney-in-Fact / General Counsel North America and Trading cc: Gregory A. Fernicola Adam G. Waitman Hugo F. Triaca Skadden, Arps, Slate, Meagher & Flom LLP
